 

IN THE UNITED sTATEs DISTRICT coURT
FOR THE soUTHERN DISTRICT oF GEORGIA l§fHYHTIQ PH |:25

STATESBORO DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
v.

6:18CR14

JOHN TIMOTHY COLLINS,

-._r-._.¢-._z\-._r-._r\._¢~._,~_/v

Defendant.

O R D E R

Counsel in the above-captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties’ motions have been resolved by
agreement. Therefore, a hearing in this case is deemed
unnecessary. All motions are dismissed.

fz_
SO ORDERED, this lay day of December, 2018.

é~//C.JL_/

UN TED sTATEs MAGISTRATE JUDGE
s UTHERN DISTRICT oF GEORGIA

